Per Curiam.
The object of this action was to restrain the city of Denver, and those acting under its authority, from enforcing the provisions of an ordinance of said city prohibiting the burial of the dead of the association in the old city cemetery in the city of Denver. Upon filing the complaint in the district court, and without notice, a temporary writ of injunction, as prayed for, was granted, but upon final hearing it was vacated, and the action dismissed.
The case was thereupon appealed to the court of appeals by the plaintiff below, and upon its application therein, made without notice, a temporary restraining order was granted by the then presiding judge. Thereupon the appellee (the city of Denver) removed the cause, under the statute, to this court. The appellant then applied for an order “ continuing the injunction,” and the appellee moved to dissolve, both parties submitting printed briefs. Upon the hearing the appellant’s application was denied, and the appellee’s motion to dissolve, granted.
Since that time no steps have been taken by the appellant to comply with Rule 14 of this court with reference to the filing of abstracts and briefs. The filing of briefs upon the hearing of the preliminary application is not equivalent to filing abstracts and briefs under the rule. For its failure to comply therewith, the appeal should be dismissed for want of prosecution, and the judgment below affirmed, and it is so ordered.

Appeal dismissed and judgment affirmed.